DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-20 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 3, 6, 8, 10, 13, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. [hereafter Yasuda], US Pub 2016/0306596 in view of Kim et al. [hereafter Kim], US Pub 2015/0286452.
             As to claims 1, 8, 15 [independent], Yasuda teaches a mobile device comprising [fig. 1, element 2; abstract, 0025]: 
             a display [fig. 2, element 25; 0028, 0032]; 
             one or more processors [fig. 2, element 21; 0028]; 
             one or more memories [fig. 2, element 22; 0028]; and 
              a configuration application [0029-0030] executing on the mobile device and configured to [0029-0030   Yasuda teaches various programs corresponding to the configuration application installed in the mobile device 2 to execute the related functions]: 
              receive, from a configuration manager via one or more computer networks, data that identifies a plurality of configurations for a printing device (fig. 1, element 3 “printer”; 0025), wherein each configuration, from the plurality of configurations, specifies a plurality of settings for the printing device [figs. 11, 13-14; 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings of each configuration file for each printer to be applied on each printer], wherein the plurality of configurations for the printing device includes at least a current configuration currently being used by the printing device [figs. 11, 13-14; 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings of each configuration file for each printer to be applied on each printer],
             cause the data that identifies the plurality of configurations for the printing device to be displayed on the user interface of the mobile device [figs. 11, 13-14; 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings or data of each configuration file],
figs. 11, 13-14; 0107-0113  Yasuda teaches that the mobile device 2 displayed the current or latest plural configuration settings information which have been updated or modified from the prior/previous/first configuration settings information (see fig. 13) for each printer and among the plural updated or modified configuration settings information, the mobile device 2 displayed each updated or modified settings of each configuration file from the prior/previous/first configuration settings, because the updated/changed configuration settings information are derived from the prior/previous/first configuration settings information. For example (please see fig. 13) HOLE PUNCH: “Not Available” is showing in updated or modified or changed or current configuration settings information, but in the prior/previous/first configuration settings information, it was obviously “AVAILABLE” for the user],
             Yasuda doesn’t teach in response to a user selection of a particular configuration, from the plurality of configurations: 
             acquire the particular configuration from the configuration manager via the one or more computer networks, and 
            cause the particular configuration to be implemented on the printing device.
           Kim teaches cause the data that identifies the plurality of configurations for the printing device to be displayed on the user interface of the mobile device [figs. 14b-15b; 0161-0166 Kim teaches that the user has selected or identified the plural configuration settings information displayed on the mobile device 300, and obviously imported or acquired the selected or identified the plural configuration settings information from the external device to be implemented on the printing device 100 or 200 or on both], 
             in response to a user selection of a particular configuration, from the plurality of configurations [figs. 14b-15b; 0161-0166 Kim teaches that the user has selected or identified the plural configuration settings information displayed on the mobile device 300, and obviously imported or acquired the selected or identified the plural configuration settings information from the external device to be implemented on the printing device 100 or 200 or on both]: 
             acquire the particular configuration from the configuration manager via the one or more computer networks [figs. 14b-15b; 0161-0166 Kim teaches that the user has selected or identified the plural configuration settings information displayed on the mobile device 300, and obviously imported or acquired the selected or identified the plural configuration settings information from the external device to be implemented on the printing device 100 or 200 or on both], and 
             cause the particular configuration to be implemented on the printing device [figs. 14b-15b; 0161-0166 Kim teaches that the user has selected or identified the plural configuration settings information displayed on the mobile device 300, and obviously imported or acquired the selected or identified the plural configuration settings information from the external device to be implemented on the printing device 100 or 200 or on both].


             As to claims 3, 10, 17 [dependent from claims 1, 8, 15 respectively], Yasuda teaches wherein the configuration application executing on the mobile device is further configured to [0029-0030   Yasuda teaches various programs corresponding to the configuration application installed in the mobile device 2 to execute the related functions]: 
              transmit to the configuration manager current configuration identification data that uniquely identifies the current configuration currently being used by the printing device [figs. 11, 13, element 74; 0098-0099  Yasuda teaches that the mobile device 103 received or downloaded, the identification data that uses for plural configuration settings information to be identified]. 
 

  As to claims 6, 13, 20 [dependent from claims 1, 8, 15 respectively], Yasuda teaches wherein the configuration application executing on the mobile device is configured to [0029-0030   Yasuda teaches various programs corresponding to the configuration application installed in the mobile device 2 to execute the related functions] generate and transmit to the configuration manager a request for configuration data that includes printing device identification data that uniquely identifies the printing device and a model or type of the printing device [figs. 11, 13-14, element 74; 0098-0099, 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the identification data (see at least fig. 11 & paras., 0098-0099) and the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings or data of each configuration file], wherein the configuration manager uses the printing device identification data and the model or type of the printing device to determine the plurality of configurations for the printing device [figs. 11, 13-14, element 74; 0098-0099, 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the identification data (see at least fig. 11 & paras., 0098-0099) and the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings or data of each configuration file].        
 
5.        Claims 2, 4-5, 9, 11-12, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. [hereafter Yasuda], US Pub 2016/0306596 in view of Kim et al. [hereafter Kim], US Pub 2015/0286452 and Igawa, US Pub 2018/0359379.            
             As to claims 2, 9, 16 [dependent from claims 1, 8, 15 respectively], Yasuda and Kim don’t teach wherein the plurality of configurations for a printing device include a recommended configuration, and at least one other configuration that is compatible with the printing device.
            Igawa teaches wherein the plurality of configurations for a printing device include a recommended configuration [figs. 6-7; 0061-0063], and at least one other configuration that is compatible with the printing device [figs. 6-7; 0061-0063  Igawa further teaches or details of selecting/specifying the particular settings from the collected settings by the mobile device 1 which identifies the plurality of configurations for the printing device on the user interface, in response to the administrator/user selection of the particular configuration/settings]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Igawa teaching to recommend the configuration settings for the printing device and selecting the print settings to modify Yasuda and Kim’s teaching to set favorite function information can be uniquely applied in the different models of different printers with a printer driver that is  without using different types of print drivers which creates a  problems for user to use which printer driver for a particular printer. The suggestion/motivation for doing so would have been benefitted to the user to have a favorite print settings function registered in advance compatible to all types of the printer using common printer driver, thus improve 
              
            As to claims 4, 11, 18 [dependent from claims 3, 10, 17 respectively], Yasuda teaches wherein: 
            the current configuration identification data uniquely corresponds to a plurality of settings currently being used by the printing device [figs. 11, 13-14, element 74; 0098-0099, 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the identification data (see at least fig. 11 & paras., 0098-0099) and the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings or data of each configuration file], and 
            the configuration application executing on the mobile device is configured to generate and transmit to the configuration manager a request for configuration data that includes data that identifies the printing device and the current configuration identification data uniquely corresponds to the plurality of settings currently being used by the printing device [figs. 11, 13-14, element 74; 0098-0099, 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the identification data (see at least fig. 11 & paras., 0098-0099) and the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings or data of each configuration file]. 
             
As to claims 5, 12, 19 [dependent from claims 4, 11, 18 respectively], Yasuda teaches wherein the current configuration identification data that uniquely corresponds to the current plurality of settings being used by the printing device is one or more of signature data, one or more or hash results data, or a checksum value generated based upon the current plurality of settings being used by the printing device [figs. 11, 13-14, element 74; 0098-0099, 0107-0113  Yasuda teaches that the mobile device 2 received or downloaded the identification data (see at least fig. 11 & paras., 0098-0099) and the plural configuration settings information for each printer and among the plural configuration settings information, the mobile device 2 specify each settings or data of each configuration file].

6.         Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. [hereafter Yasuda], US Pub 2016/0306596 in view of Kim et al. [hereafter Kim], US Pub 2015/0286452 and Grabkowitz et al. [hereafter Grabkowitz], US Pub 2013/0128305.
             As to claims 7, 14 [dependent from claims 6, 13 respectively], Yasuda and Kim don’t teach wherein the printing device identification data is one or more of: 
            retrieved by the configuration application communicating with the printing device, acquiring an image of encoded data for the printing device and decoding Docket No. 49986-0967 (1098US01) -28-the encoded data, or acquiring an image of the printing device identification data and using optical character recognition to obtain the printing device identification data.  
            Grabkowitz teaches wherein the printing device identification data is one or more of: 
figs. 1b, 3b; 0088  Grabkowitz teaches that the mobile device 300 retrieved the encoded image and decoded the encoded image containing the printing device identification information to acquire the printing device identification], or acquiring an image of the printing device identification data and using optical character recognition to obtain the printing device identification data. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grabkowitz teaching to acquire an image of encoded data for the printing device and decoding Docket No. 49986-0967 (1098US01)-28-the encoded data to modify Yasuda and Kim’s teaching to  retrieve information encoded in the encoded image that is used by a mobile device to establish a direct secure communication session with the printing device without involving a server prevent timing sending image data to the mobile device through the server, and a scan command is received by the printing device during communication session to scan a document. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to reduce the requirement of the information about the destination to send the image data can be reduced effectively, and the image data can be accessed easily at the mobile device.              

           
Response to Arguments
7.          Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
US Pub 2016/0306596) and  Kim et al. (US Pub 2015/0286452) failed to disclose or suggest the claim limitations of claims 1 & 10 recited “in response to receiving a notification from the configuration manager that the current configuration of the printing device has changed from a prior configuration, causing a visual indication to be displayed on the user Docket No. 49986-0967 (1098US01) -27-interface to notify a user of the mobile device that the current configuration of the printing device has changed from the prior configuration” either alone nor in combination. Applicant further on pages 10-12, explained the reasons that why applied arts Yasuda et al. and Kim et al. are not suggesting the above claim limitations and provides the reasons by making the comparison between the examiner applied arts Yasuda et al. and Kim et al. teachings with the applicant’s claimed invention. The applicant has further argued that the one of the prior art (US Pub 2016/0306596) does not provide the information of “has changed from a prior configuration”, hence the prior art (US Pub 2016/0306596) is not combinable with the secondary prior art (US Pub 2015/0286452). Further the prior art (US Pub 2016/0306596) does not provide the information of “a visual indication to indicate that the current configuration of the apparatus has changed from the a prior configuration” and asserted that based on the above information, the applied arts don't read on the above claim limitations.  
              In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first of all the examiner is not bound to import specification definition or information on to the claimed invention. The examiner view or review the specification to understand the claimed invention and are bound to US Pub 2016/0306596). Yasuda reasonably teaches in figs. 11, 13-14 & paras., 0107-0113 that the mobile device 2 displayed the current or latest plural configuration settings information which have been updated or modified from the prior/previous/first configuration settings information (see fig. 13) for each printer and among the plural updated or modified configuration settings information, the mobile device 2 displayed each updated or modified settings of each configuration file from the prior/previous/first configuration settings, because the updated/changed configuration settings information are derived from the prior/previous/first configuration settings information. For example (please see fig. 13) HOLE PUNCH: “Not Available” is showing in updated or modified or changed or current configuration settings information, but in the prior/previous/first configuration settings information, it was obviously “AVAILABLE” for the user.
            Thereby, examiner has not agreed with the applicant’s argument based on the examiner given reasonable broadest interpretation to the claim(s) and would maintained his prior art rejection. 
            
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HARIS SABAH/Examiner, Art Unit 2674